Citation Nr: 0531647	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-03 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1967 until October 
1970 and from March 1972 until March 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

Subsequent to the June 2000 rating action, the claims file 
was transferred to the RO in St. Petersburg, Florida.

This matter was previously before the Board in July 2003.  At 
that time, a remand was ordered to accomplish additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, additional development is required in 
order to satisfy the duty to assist under the VCAA.  
Specifically, it is noted that personnel records from the 
veteran's tour of duty with the Marine Corps are not 
affiliated with the claims folder.  Indeed, while a February 
2001 research response from the National Personnel Records 
Center indicates that the requested records were being mailed 
to VA, the August 2005 supplemental statement of the case 
clearly indicates that such records were never received.  
Indeed, that document noted that the RO was still awaiting a 
response from an additional attempt to obtain the missing 
personnel folder.  Due to the importance of such records and 
because the evidence fails to confirm that they are 
unavailable, principles of fairness dictate that another 
attempt should be made to procure such evidence. 

The Board further observes that the August 2005 supplemental 
statement of the case referenced an Air Force document 
entitled "Air Base Defense in the Republic of Vietnam."  It 
was reported that that report indicated various standoffs at 
the Phan Rang base in 1968 and 1969.  Because the available 
personnel records do indicate that the veteran was stationed 
in Phan Rang during the time of the incidents described, and 
because the veteran's claimed stressors include being shot 
at, the Air Force report could serve as vital corroboration 
of his contentions.  Unfortunately, a copy of that report is 
not associated with the claims folder.  Such evidence must 
therefore be located and added to the record so that it may 
serve to the veteran's benefit in the adjudication of the 
appeal.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the National Records Center 
(NPRC), and once more request the 
veteran's personnel record for his tour 
of duty in the Marine Corps from March 
1972 until March 1976.  Conspicuously 
indicate that this is a third request for 
such information and ask that the matter 
be expedited.  If the sought after 
records cannot be located, a negative 
research response must be indicated in 
the claims file.  

2.  Locate the Air Force report entitled 
"Air Base Defense in the Republic of 
Vietnam" and associate that document 
with the claims file. 

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  Regarding the Air 
Force article, specifically consider 
Pentecost v. Principi, 16, Vet. App. 124 
(2001).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


